 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK BLACKSHIRE,                                 No. 2:12-cv-1803 JAM DB PS
12                          Plaintiff,
13             v.                                         ORDER
14    NAPA STATE HOSPITAL,
15                          Defendant.
16

17           Plaintiff is proceeding in this matter pro se, and accordingly this matter was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On May 24, 2018, plaintiff filed a motion to

19   reopen this action. (ECF No. 25.) This action, however, was closed on April 15, 2013. (ECF

20   No. 11.) And plaintiff previously brought a motion to reopen this action, which was denied.

21   (ECF No. 22.)

22           Plaintiff is advised that documents filed by plaintiff since the closing date will be

23   disregarded and no orders will issue in response to future filings. Plaintiff’s motion to reopen

24   will, therefore, not be considered.

25   DATED: April 8, 2019                                     /s/ DEBORAH BARNES
                                                              UNITED STATES MAGISTRATE JUDGE
26

27   DLB:6
     DB/orders/orders.pro se/blackshire1803.dis.reg.ord
28
                                                          1
